On January 15,2003, the defendant was sentenced to a Five (5) year commitment to the Department of Corrections, to run concurrently with the sentence imposed in Cause No. BDC-2002-235, for the offense of Accountability (Theft), a felony.
On November 13, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Randi Hood. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive. However, it is the unanimous decision of the Division that in order to enhance the Defendant's prospects for rehabilitation, he should be recommended for placement at the Boot Camp Program to be followed by Pre-Release or other appropriate placement, and the Division does hereby make that recommendation. After successful completion of these programs the defendant may apply for reduction and modification of his sentence.
Done in open Court this 13 th day of November, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Member, Hon. Gary Day.